Citation Nr: 0815833	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran meets the minimum criteria for 
eligibility for entitlement to non service connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 28, 1970, to 
August 26, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that the veteran did not 
have the requisite minimum service for entitlement to a non 
service connected pension.  The veteran, in his substantive 
appeal, requested a Travel Board hearing, however, he 
withdrew that request in a May 2007 written statement.

In April 2008, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 
20.900(c)(2007).

In light of the favorable decision below, the Board directs 
the RO to consider the issue of entitlement to a non service 
connected pension on a direct basis.


FINDINGS OF FACT

The veteran had service for 90 days or more during a period 
of war.


CONCLUSION OF LAW

The veteran does meet the basic eligibility requirements for 
VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101, 1501(4), 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial decision on a claim by the agency of original 
jurisdiction (AOJ), and it applies to each of the five 
elements of the claim, including notice that a disability 
rating and an effective date for an award of benefits will be 
assigned if service connection is established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

That said, in light of the favorable decision below, the 
Board finds that, although the veteran has not been provided 
with such notice, adjudication of this case at the present 
time would result in no prejudice to the veteran.  

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The veteran contends that he is entitled to nonservice-
connected disability pension benefits, as he believes he had 
active duty service of 91 days.  The veteran was previously 
found to be ineligible for non service connection benefits 
because, although he served during a period of war, he was 
found to have less than 90 days of eligible service.

The evidence of record indicates that the veteran's only 
period of active duty service was from May 28, 1970, to 
August 26, 1970.  Counting the veteran's days of service from 
May 28 to August 26, the Board finds that this totals 91 days 
of service.  

The Board recognizes that the record does show a February 
2007 statement from the Personnel Information Exchange 
System, which indicates that the veteran did not have 90 days 
or more creditable active service, and had 1 day of travel 
time.  However, the Board finds this statement inconsistent 
with the plain evidence of record, the veteran's DD-214, 
which clearly shows that the veteran had 91 days of service.  
As such, and as this service was during a period of war, the 
Board finds that the veteran meets the minimum criteria for 
eligibility for entitlement to nonservice-connected pension 
benefits.


ORDER

The veteran meets the minimum criteria for eligibility for 
entitlement to nonservice-connected pension benefits; to this 
extent only, the veteran's claim is granted.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


